Citation Nr: 1219162	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  04-06 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension to include as secondary to service-connected posttraumatic stress disorder or other service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1966 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2002 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a decision in April 2011, the Board denied service connection for hypertension.  On appeal to the United States Court of Appeals for Veterans Claims, in October r 2011, the Court granted a Joint Motion for Remand of the parties (VA Secretary and the Veteran), and vacated the Board's decision and remanded the case pursuant to 38 U.S.C. §7252(a) for readjudication consistent with the Joint Motion.

The issue of whether new and material evidence has been received to reopen a claim of service connection for traumatic brain injury has been raised by the record, and it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In the Joint Motion for Remand, the parties agreed that the file did not contain relevant private medical records and that the Board did not adequately address medical articles, aggravation of hypertension by posttraumatic stress disorder or by nonsteroidal anti-inflammatory drug use for other service-connected disabilities, namely, shell fragment wounds to the head with right mastoid fracture, right neck, right arm, right hand, right buttock and thigh, and left thigh.  




Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf the records of Dr. V. Grebennikov. 

2.  Afford the Veteran a VA examination, including a review of the medical literature, to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that:

a).  Hypertension was caused by or aggravated by service-connected posttraumatic stress disorder; or 

b).  Hypertension was caused by or aggravated by nonsteroidal anti-inflammatory drug use for service-connected disabilities, namely, shell fragment wounds to the head with right mastoid fracture, right neck, right arm, right hand, right buttock and thigh, and left thigh.

In formulating an opinion, the VA examiner is asked consider that elevated blood pressure readings or hypertension was not shown in service.  After service, hypertension was first diagnosed by VA in 1999.  








On the question of aggravation, the term "aggravation" means a permanent increase in severity of hypertension, that is, an irreversible worsening of hypertension beyond natural progress, as contrasted to a temporary worsening of symptoms.

The Veteran's file must be made available to the VA examiner for review.

3.  After the above development, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals












Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


